DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 15 November 2019.
Claims 1-18 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 June 2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 23 December 2019 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 25 September 2019 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 15 November 2018 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a decision unit” and “an assistance unit” in claims 1 and 9, and “a transmission unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 16, the Applicant’s claim states, “A non-transitory computer-readable storage medium storing a delivery assistance program causing a delivery assistance device to execute the delivery assistance method according to claim 15.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has directed this claim towards the statutory class of an article of manufacture (e.g. A non-transitory computer-readable storage medium), however they have made it dependent on claim 15, which is an independent claim directed towards a process (e.g. A method).  It remains unclear as to whether the Applicant intends this claim to be a dependent claim with two statutory classes, which would be improper, or if the Applicant intends the claim to be directed towards an independent claim directed towards an article of manufacture, which would be improper as of now as it refers to another claim.  For the purpose of examination, the Examiner will interpret the claim to read, “A non-transitory computer-readable storage medium storing a delivery assistance program causing a delivery assistance device to execute the delivery assistance method of: deciding at least one of (i) a provision aspect including at least one of (a) whether or not information on the vehicle, the building, or the facility is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) whether or not contact between the company and the user is available and (b) contact method between the company and the user, based on a progress situation for the luggage in a process of the delivery service; and performing at least one of (i) providing information on the vehicle, the building, 

With respect to claim 18, the Applicant’s claim states, “A non-transitory computer-readable storage medium storing a delivery assistance program causing a delivery assistance device to execute the delivery assistance method according to claim 17.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly define their invention.  In particular, the Applicant has directed this claim towards the statutory class of an article of manufacture (e.g. A non-transitory computer-readable storage medium), however they have made it dependent on claim 17, which is an independent claim directed towards a process (e.g. A method).  It remains unclear as to whether the Applicant intends this claim to be a dependent claim with two statutory classes, which would be improper, or if the Applicant intends the claim to be directed towards an independent claim directed towards an article of manufacture, which would be improper as of now as it refers to another claim.  For the purpose of examination, the Examiner will interpret the claim to read, “A non-transitory computer-readable storage medium storing a delivery assistance program causing a delivery assistance device to execute the delivery assistance method of: deciding at least one of (i) a provision aspect including at least one of (a) whether or not information on the vehicle is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) 

Claim limitations “a decision unit” and “an assistance unit” in claims 1 and 9, and “a transmission unit” in claim 3, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner has been unable to find any structure that the various units are installed on or are a part of.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 
The limitations of deciding at least one of (i) a provision aspect including at least one of (a) whether information on the vehicle is provided to a delivery company and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) whether contact between the company and the user is available and (b) contact method between the company and the user, based on at least one of position information of the vehicle and a progress situation for the luggage in a process of the delivery service; and performing at least one of (i) providing information on the vehicle to the company according to the provision aspect and (ii) mediating contact between the company and the user according to the contact aspect, as drafted, under the broadest reasonable interpretation, covers the performance of commercial interactions (including managing business relations and sales activities), with the use of generic computer elements as tools.  That is, other than reciting “deciding unit,” “assistance unit,” “computer readable 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2-8, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.  In particular, the claims further recite that it’s decided that the position of the vehicle is provided when the vehicle is stopped, which further recites the analysis of gathered information and judging it, which falls into the “mental processes” grouping of 

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) deciding at least one of (i) a provision aspect including at least one of (a) whether information on the vehicle, the building, or the facility is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) whether contact between the company and the user is available and (b) contact method between the company and the user, based on a progress situation for the luggage in a process of the delivery service; and performing at least one of (i) providing information on the vehicle, the building, or the facility to the company according to the provision aspect decided in the deciding and (ii) mediating contact between the company and the user according to the contact aspect decided in the deciding.
The limitations of deciding at least one of (i) a provision aspect including at least one of (a) whether information on the vehicle, the building, or the facility is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) whether contact between the company and the user is available and (b) contact method between the company and the user, based on a progress situation for the luggage in a process of the delivery service; and performing at least one of (i) providing information on the vehicle, the building, or the facility to the company according to the provision aspect decided in the deciding and (ii) mediating contact between the company and the user according to the contact aspect decided in the deciding, as drafted, under the broadest reasonable interpretation, covers the performance of commercial interactions (including managing business relations and sales activities), with the use of generic computer elements as tools.  That is, other than reciting “deciding unit,” “assistance unit,” “computer readable media,” the claim merely encompasses the performance of conducting/managing commercial interactions.  For example, but for the generic computer elements, deciding at least one of (i) a provision aspect including at least one of (a) whether information on the vehicle, the building, or the facility is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) whether contact between the company and the user is available and (b) contact method between the company and the user, based on a progress situation for the luggage in a process of the delivery service; encompasses the setting of a contract between a 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (“deciding unit,” “assistance unit,” “computer readable media”) as tools to carry out the abstract idea.  The claims additionally recite that the delivery service is for a delivery to a cabin of a vehicle, which is 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 10-14, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.  In particular, the claims further recite deciding to provide the information on the delivery location to the shopping company, or allowing contact between the recipient and delivery company during a delivery time period, which encompass deciding the terms of a contract and following them, thus further recites “Certain Methods of Organizing Human Activity” of abstract ideas (claims 10).  In addition, the claims further recite mediating contact between a recipient and another party using a service, which encompass deciding the terms of a contract and following them, thus further recites “Certain Methods of Organizing Human Activity” of abstract ideas (claims 11-14).  In addition, the claims recite the tools used to communicate between parties (social network, an app), and the timing of when it can be done, which is merely a narrowing of the field of use and does not integrate the abstract idea into a practical 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillen et al. (US 2015/0242811 A1) (hereinafter Gillen).

With respect to claims 1, 17, and 18, Gillen teaches:
A decision unit configured to decide at least one of (i) a provision aspect including at least one of (a) whether or not information on the vehicle is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) whether or not contact between the company and the user is available and (b) contact method between the company and the user, based on at least one of position information of the vehicle and a progress situation for the luggage in a process of the delivery service (See at least paragraphs 5, 17, 52, 57, 60, 69, 70, 71, 75, 83, and 84 which describe a system gathering customer and vehicle information, wherein the vehicle information includes position information, and customer information includes preferred contact methods and social network links).
An assistance unit configured to perform at least one of (i) providing information on the vehicle to the company according to the provision aspect decided by the decision unit and (ii) mediating contact between the company and the user according to the contact aspect decided by the decision unit (See at least paragraphs 5, 17, 52, 57, 60, 69, 70, 71, 75, 83, and 84 which describe a system gathering customer and vehicle information, wherein the vehicle information 

With respect to claim 2, Gillen discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Wherein the decision unit decides that the assistance unit provides a position information of the vehicle to the company when the vehicle is stopped (See at least paragraphs 60, 72, 75, and 76-82 which describe a vehicle providing its position information, including its stop locations, and the system determining stopped locations of the vehicle).

With respect to claim 3, Gillen discloses all of the limitations of claims 1 and 2 as stated above.  In addition, Gillen teaches:
A transmission unit configured to transmit a notification indicating that the vehicle is moving to a predetermined external device belonging to the company when the vehicle is moving (See at least paragraphs 60, 70, 71, 83, and 84 which describe a vehicle transmitting location information to a system, and informing a courier of the vehicle movement).

With respect to claim 4, Gillen discloses all of the limitations of claims 1-3 as stated above.  In addition, Gillen teaches:
Wherein the transmission unit transmits position information of a place at which the vehicle has last been stopped, to the external device when the vehicle is 

With respect to claims 9, 15, and 16, Gillen teaches:
A decision unit configured to decide at least one of (i) a provision aspect including at least one of (a) whether or not information on the vehicle, the building, or the facility is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) whether or not contact between the company and the user is available and (b) contact method between the company and the user, based on a progress situation for the luggage in a process of the delivery service (See at least paragraphs 5, 17, 52, 57, 60, 69, 70, 71, 75, 83, and 84 which describe a system gathering customer and vehicle information, wherein the vehicle information includes position information, and customer information includes preferred contact methods and social network links).
An assistance unit configured to perform at least one of (i) providing information on the vehicle, the building, or the facility to the company according to the provision aspect decided by the decision unit and (ii) mediating contact between the company and the user according to the contact aspect decided by the decision unit (See at least paragraphs 5, 17, 52, 57, 60, 69, 70, 71, 75, 83, and 84 which describe a system gathering customer and vehicle information, wherein the vehicle 

With respect to claim 10, Gillen discloses all of the limitations of claim 9 as stated above.  In addition, Gillen teaches:
Wherein the decision unit decides at least one of providing the information on the vehicle, the building, or the facility to the company by the assistance unit and allowing the contact between the company and the user by the assistance unit, during a period from a collection time when the luggage is collected at a business office to a delivery time when the luggage is delivered (See at least paragraphs 5, 17, 52, 57, 60, 69, 70, 71, 75, 83, and 84 which describe a system gathering customer and vehicle information, wherein the vehicle information includes position information, and customer information includes preferred contact methods and social network links).

With respect to claim 11, Gillen discloses all of the limitations of claims 9 and 10 as stated above.  In addition, Gillen teaches:
Wherein a function of the assistance unit mediating the contact between the company and the user is provided to be dedicated to the delivery service (See at least paragraphs 17, 19, 52-55, 57, 60, 67, 70-73, 83, 84, and 85 which describe a system providing communication between a recipient and a delivery company, wherein the communication is done using social networks, e-mail, SMS, or the recipient’s preferred method).

With respect to claim 13, Gillen discloses all of the limitations of claims 9-11 as stated above.  In addition, Gillen teaches:
Wherein the assistance unit provides an account of the user of a social networking service provided to be dedicated to the delivery service to the company or links the account of the user to an account of the company to mediate contact between the company and the user (See at least paragraphs 17, 19, 52-55, 57, 60, 67, 70-73, 83, 84, and 85 which describe a system providing communication between a recipient and a delivery company, wherein the communication is done using social networks, e-mail, SMS, or the recipient’s preferred method).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen as applied to claims 1-3 as stated above, and further in view of Mulhall et al. (US 2019/0043370 A1) (hereinafter Mulhall).

With respect to claim 5, Gillen discloses all of the limitations of claims 1-3 as stated above.  Gillen does not explicitly disclose the following, however Mulhall teaches:
Wherein the transmission unit transmits information on whether or not the vehicle is approaching a position designated by the user in advance to the external device 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service of Mulhall.  By determining if a user’s vehicle is approaching a delivery point and the estimated time of arrival to that destination, a courier will predictably be able to determine a dispatch plan that will minimize wait times, and thus increase the efficiency of the delivery service.

With respect to claim 6, the combination of Gillen and Mulhall discloses all of the limitations of claims 1-3 and 5 as stated above.  In addition, Mulhall teaches:
Wherein the transmission unit transmits a scheduled time of arrival when the vehicle is scheduled to arrive at the position designated by the user to the external device when the vehicle is moving and the vehicle is approaching the position designated by the user (See at least paragraph 62 which describes determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Mulhall as applied to claims 1-5 as stated above, and further in view of Matsunaga et al. (US 2018/0121994 A1) (hereinafter Matsunaga).

With respect to claim 7, the combination of Gillen and Mulhall discloses all of the limitations of claims 1-3 and 5 as stated above.  Gillen and Mulhall do not explicitly disclose the following, however Matsunaga teaches:
Wherein the transmission unit transmits information to the external device when the vehicle is moving and the vehicle is away from the position designated by the user, the information relating to whether or not the vehicle is at a place at which the vehicle is able to return to the position designated by the user within a designated delivery time period of the luggage to the external device when the vehicle is moving and the vehicle is away from the position designated by the user (See at least paragraph 58 which describe determining if a user’s vehicle is moving 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service of Mulhall, with the system and method of determining if a user’s vehicle is moving and is away from the delivery location, wherein if it can’t reach the location by the agreed time, then change the delivery location to a new location and/or time of Matsunaga.  By informing parties that a recipient will not be able to reach a delivery destination by a delivery time, a system will predictably be able to determine a new and more appropriate delivery location, which would therefore increase the efficiency of the delivery service.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen as applied to claims 1-3 as stated above, and further in view of Boccuccia et al. (US 2020/0074396 A1) (hereinafter Boccuccia).

With respect to claim 8, Gillen discloses all of the limitations of claims 1-3 as stated above.  Gillen does not explicitly disclose the following, however Boccuccia teaches:
Wherein the transmission unit transmits information on whether or not the vehicle is within a delivery available area in the delivery service to the external device  when the vehicle is moving (See at least paragraphs 24, 27, 28, 29, 30, 31, 32, and 35 which describe a vehicle transmitting its location to a delivery service and information a delivery service that the vehicle is in an approved location or prohibited location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of a vehicle transmitting its location to a delivery service and information a delivery service that the vehicle is in an approved location or prohibited location of Boccuccia.  By informing delivery couriers that a user’s vehicle is in a prohibited location, a courier will predictably be able to update their dispatch plan and reschedule the delivery for another time, while also conducting further deliveries on schedule.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen as applied to claims 9-11 as stated above, and further in view of Bednarek et al. (US 2015/0227890 A1) (hereinafter Bednarek).

With respect to claim 12, Gillen discloses all of the limitations of claims 9-11 as stated above.  Gillen does not explicitly disclose the following, however Bednarek teaches:
Wherein the assistance unit mediates the contact between the company and the user using an application program provided to be dedicated to the delivery service, the application program being installed in each of a company terminal belonging to the company and a user terminal belonging to the user (See at least paragraphs 114, 122, 123, and 271 which describes using a dedicated application on a user’s device and a courier’s device to communicate during delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of using a dedicated application on a user’s device and a courier’s device to communicate during delivery of Bednarek.  By using a dedicated application to communicate, a system will predictably provide security and ease of use for communication during delivery operations.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen as applied to claims 9 and 10 as stated above, and further in view of Nesling (US 2010/0085148 A1) (hereinafter Nesling).

With respect to claim 14, Nesling discloses all of the limitations of claims 9 and 10 as stated above.  Gillen does not explicitly disclose the following, however Nesling teaches:
Wherein the decision unit decides to prohibit the company to contact the user and decides to allow the user to contact the company, after the luggage has been 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of providing a communication means after a delivery, but only for a recipient that uses a code of Nesling.  By allowing recipients to communicate with a delivery service after a delivery, a system will predictably allow them to alert the service that the delivery was incorrect or not desired, which would encourage additional commerce and customer satisfaction.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
16 January 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628